Filed 6/20/16 P. v. Brown CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B264713

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. TA136498)
         v.

LAMONT DUPREE BROWN,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
John J. Lonergan, Judge. Affirmed.
         Cyn Yamashiro, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance by Plaintiff and Respondent.




                                   _______________________________
                 FACTUAL AND PROCEDURAL BACKGROUND
      The People charged Lamont Dupree Brown with two counts of making a criminal
threat (Pen. Code, § 422, subd. (a)). Brown pleaded not guilty.
      Jury trial commenced on May 14, 2015. According to the evidence presented at
trial, Brown frequently visited his family at an apartment complex in Los Angeles, where
Isaac Johnson was employed. On two occasions during those visits, Brown had
confronted Johnson while Johnson was working. Each time, Johnson reported the
incident to his supervisor, Phelicia Wright, the manager of the apartment complex.
      On February 11, 2015, Johnson was sweeping the grounds of the apartment
complex when Brown approached and spoke to him. Brown said he was “going to poke
him” if Johnson reported him again to Wright. Brown then advanced on Johnson, who
believed Brown intended to stab him with a knife. Johnson grabbed his broom with both
hands and retreated into the street. Brown said Johnson’s broom would not help him and
walked away.
      Johnson went to the manager’s office and reported the incident to Wright.
Minutes later, Brown barged into Wright’s office, yelling: “I told you what was going to
happen.” Johnson moved so he would be separated from Brown by a large table.
Brown’s hands were inside the front pocket of his hooded sweatshirt and Johnson feared
Brown was concealing a knife. When Johnson moved his hand toward his own knife in
his back pocket, Brown said: “So, you got a knife too? So we can do this.” Wright
intervened and attempted to calm Brown by talking to him. Still agitated, Brown told
Johnson and Wright: “I’m going to have to hurt you. Y’all [sic] going to make me hurt
you. I’m going to have to kill y’all [sic]. I don’t understand why you do this. I’m going
to have to kill you all.” Both Johnson and Wright testified they were frightened by
Brown’s threats. After Brown left the office, police arrived and took him into custody.
      Brown did not testify in his defense. The arresting officer testified he searched
Brown and did not find a knife.




                                            2
       The jury found Brown guilty as charged. The trial court sentenced Brown to the
middle term of two years in state prison on count 1 and stayed the sentence on count 2.
Brown filed a timely notice of appeal.
                                      DISCUSSION
       We appointed counsel to represent Brown on appeal. After an examination of the
record, counsel filed an opening brief in which no issues were raised. On March 2, 2016,
we attempted to advise Brown by mail, sent to North Kern State Prison, that he had 30
days within which to submit any contentions or issues he wished us to consider. On
March 14, 2016 the notice was returned by North Kern State Prison and marked “RTS”
“Paroled.”1
       We have examined the record and are satisfied Brown’s appellate attorney has
fully complied with the responsibilities of counsel and no arguable issue exists. (Smith v.
Robbins (2000) 528 U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d 756]; People v. Kelly
(2006) 40 Cal.4th 106, 112-113; People v. Wende (1979) 25 Cal.3d 436, 441.)

                                     DISPOSITION
       The judgment is affirmed.


                                                 ZELON, J.


We concur:




       PERLUSS, P. J.                            SEGAL, J.

1       When appellate counsel was appointed, Brown was directed “to keep the court
informed of his/her mailing address at all times. If you move, you MUST notify the clerk
of this court immediately; otherwise you may not receive important notices concerning
your appeal.” Brown failed to provide any information concerning his address following
his apparent discharge from North Kern State Prison. In his declaration, Brown’s
appointed appellate counsel stated Brown had been released from prison and failed to
give counsel a permanent mailing address.

                                             3